Exhibit RESTATED AND AMENDED CERTIFICATE OF INCORPORATION Money4Gold Holdings, Inc. amends and restates its Certificate of Incorporation as of November 19, 2008 as follows: FIRST:The name of this corporation shall be: MONEY4GOLD HOLDINGS, INC. SECOND:Its registered office in the State of Delaware is to be located at 2711 Centerville Road, Suite 400, in the City of Wilmington, County of New Castle and its registered agent at such address is Corporation Service Company. THIRD:The purpose or purposes of the corporation shall be: To engage in any lawful act or activity for which corporations may be organizedunder the General Corporation Law of Delaware. FOURTH:The total number of shares of stock, which this corporation is authorized to issue is: Two Hundred Million (200,000,000) shares of common stock, par value $.0001 per share, and Twenty-Five Million (25,000,000) shares of preferred stock, par value $.0001 per share.The preferred stock shall have such rights, preferences and limitations as may be set from time to time by resolution of the board of directors and the filing of a Certificate of Designation as required by the Delaware General Corporation Law. Designation; Ranking.
